Citation Nr: 0521969	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-11 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
post gastrectomy for malignant lymphoma as a result of 
mustard gas exposure. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of 
that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  An unappealed August 1994 RO rating decision denied 
entitlement to service connection for gastrectomy for 
malignant lymphoma as a result of mustard gas exposure.  

2.  Evidence received since the August 1994 RO decision does 
not raise a reasonable possibility of substantiating the 
claim on the merits.  


CONCLUSION OF LAW

The August 1994 rating decision is final.  Evidence received 
since the August 1994 rating decision is not new and material 
and the veteran's claim of entitlement to service connection 
for gastrectomy for malignant lymphoma as a result of mustard 
gas exposure, is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking service connection for a 
post gastrectomy for malignant lymphoma as a result of 
mustard gas exposure.  As a preliminary matter the Board must 
determine whether new and material evidence has been received 
which is sufficient to reopen the veteran's previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
[before considering a previously adjudicated claim, the Board 
must determine that new and material evidence was presented 
or secured for claim, making RO determination in that regard 
irrelevant.]   

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2004 Statement of the Case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
August 2003, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter was informed the veteran that he needed to 
submit new and material evidence and of the definition of new 
and material evidence.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 
2003 VCAA letter, the RO notified the veteran that VA was 
responsible for getting "Relevant federal records, including 
service records, VA Medical Center records, and records from 
other federal agencies, such as the Social Security 
Administration."  See the August 12, 2003 letter, page 4.  
The RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not in the custody of a 
Federal department or agency, to include records from State 
or local governments, private doctors and hospitals, current 
or former employers, and other non-Federal governmental 
sources."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the August 2003 VCAA letter advised the veteran 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the March 2004 letter 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal department or agency."  

The Board therefore finds that the August 2003 letter and the 
February 2004 SOC properly notified the veteran and his 
representative of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and properly indicated which information and 
evidence is to be provided by the veteran and which VA would 
attempt to obtain on his behalf.  

The Board further notes that, even though the VCAA letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the August 2003 letter.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
decision in September 2003).  See Pelegrini v. Principi, 17 
Vet. App 412 (2004).  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran his representative have been accorded 
the opportunity to present evidence and argument in support 
of his claim.  The veteran testified at a Travel Board 
hearing in May 2005.  



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - mustard gas exposure

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full-
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316.

If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In order to prevail on a direct basis, a veteran 
would have to provide competent medical evidence that relates 
a claimed disability to mustard gas exposure during his 
period of active service.

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2004)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in June 2003, after the effective date of the 
revision, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As noted in the Introduction, the veteran's claim for service 
connection for a post gastrectomy for malignant lymphoma as a 
result of mustard gas exposure was previously denied by the 
RO in a decision dated in August 1994.  The veteran did not 
appeal that decision.

The "old" evidence

At the time of the August 1994 rating decision, the evidence 
of record included a January 1994 letter from Dr. F.C. which 
indicated that in 1989 the veteran underwent total 
gastrectomy for excision of large cell malignant lymphoma 
involving the stomach.  The physician noted the veteran's 
stated history of apparent exposure to mustard gas in a 
training exercise, and stated that the question had been 
brought up whether there might be a casual relationship.  
Copies of the June 1989 operative and pathology reports were 
attached.  

In his March 1994 claim, the veteran stated: "We were led 
into a building filled with mustard gas and instructed to 
take off our gas masks and take a deep breath of gas so that 
we would be able to identify the smell and taste of mustard 
gas."  

In August 1994, the National Personnel Records Center (NPRC) 
reported that there were no records on file at the NPRC 
pertaining to the veteran and that the records were fire-
related.  Additionally, no secondary records were located 
upon search of the Surgeon General's Office records under the 
veteran's service number.  

In the August 1994 rating decision, service connection for 
total gastrectomy for malignant lymphoma was denied on the 
basis that the evidence did not show the onset of the 
malignant lymphoma during active service.  Rather, the onset 
was shown in 1989, 24 years following service.  In addition, 
it was noted that while it was recognized that gas mask 
training exercises were a part of military training there was 
no evidence showing that the veteran was exposed to mustard 
gas while on active duty.  The veteran was duly notified of 
that decision.  He did not file an appeal.  

In June 2003, the veteran sought to reopen the claim of 
entitlement to service connection for gastrectomy for 
malignant lymphoma as a result of mustard gas exposure.  

The additional evidence 

Evidence added to the record since the August 1994 rating 
decision consists of: a copy of Dr. F.C.'s January 1994 
statement, along with the June 1989 operative and pathology 
reports; articles on mustard gas; an August 2003 statement 
from the veteran; and personal hearing testimony in May 
2005..  

The Board observes that Dr. F.C.'s January 1989 statement and 
accompanying operative and pathology reports were previously 
of record when the RO considered the claim in 1994.  These 
are, therefore, duplicative of evidence already of record and 
do not constitute new and material evidence within the 
meaning of 38 C.F.R. § 3.156.

While the articles on mustard gas may be considered new, in 
that they were not of record previously, they are not 
"material" because they do not present a reasonable 
possibility of substantiating the claim.  In Quiamco v. 
Brown, 6 Vet.App. 304 (1994), the Court held: "the treatise 
quoted must bear directly on the veteran's medical 
condition."  The articles indicate that some military 
personnel were exposed to mustard gas during World War II and 
that mustard gas can cause cancer; however, they do not 
reflect that the veteran, himself, was exposed.  In addition, 
the articles do not document that military personnel were 
exposed to mustard gas as described by the veteran.  In a 
section detailing routes of potential human exposure to 
mustard gas, an article entitled MUSTARD GAS CAS No. 505-60-2 
notes the following:  

Although mustard gas was not used in 
WWII, the United States produced and 
stockpiled the chemical for possible 
usage.  Aware of the same strategy 
occurring in other countries, 
particularly Germany and Japan, the U.S. 
military launched a secret research 
program to prepare against the threat of 
such an attack.  Using military 
volunteers, top secret experiments of 
protective equipment, clothing, and 
antivesicant ointments were conducted.  
They involved patch or drop tests, 
chamber tests, and field tests. [   ] In 
chamber tests, protective masks and 
clothing were evaluated by exposing 
volunteers to the chemical in a gas 
chamber for an hour or more every day or 
every other day until penetration was 
observed, evidenced by moderate to 
intense chemical burns on the skin.  The 
same outcome was sought in field tests, 
which required soldiers to cross tropical 
or subtropical islands where the gas was 
dropped to check the quality of masks, 
protective clothing, and ointments.  

This is not the type of exposure described by the veteran.  
Therefore, the articles do not tend to support the claim.  

In addition, the Board notes that insofar as the veteran's 
August 2003 statement and his May 2005 hearing testimony 
suggest a relationship between his current condition and his 
claimed exposure to mustard gas, they are redundant and 
cumulative of contentions considered by the RO in 1994.  In 
this regard, the Board notes that as a layperson, the veteran 
does nor possesses the requisite level of medical expertise 
needed to render a competent medical opinion or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding 
that lay persons are not competent to offer medical 
opinions).

Because there is still no competent medical evidence that the 
veteran's malignant lymphoma is a result of mustard gas 
exposure in service, the new evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In the absence of such evidence, the 
claim may not be reopened.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability].

In short, the veteran has not submitted competent medical 
evidence which serves to link his current condition to his 
service.  The evidence which has been presented since August 
1994 does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2004).  
Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for 
gastrectomy for malignant lymphoma as a result of mustard gas 
exposure is unsuccessful.  The recently received evidence not 
being both new and material, the claim of service connection 
for gastrectomy for malignant lymphoma as a result of mustard 
gas exposure is not reopened and the benefit sought on appeal 
remains denied.

Additional comment

As discussed above, there is no further duty on the part of 
VA to assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).  




ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for gastrectomy for malignant lymphoma as a result 
of mustard gas exposure.  The claim remains denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


